united states SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 1, 2015 INPHI CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 001-34942 (Commission File Number) 77-0557980 (I.R.S. Employer Identification No.) 2953 Bunker Hill Lane, Suite 300 Santa Clara, California (Address of principal executive offices) (ZipCode) (408) 217-7300 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General InstructionA.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 1, 2015, Inphi Corporation announced a proposed private offering of convertible senior notes due 2020. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein . The Company has updated its disclosure regarding its risk factors and its list of subsidiaries. The revised risk factor disclosure and list of subsidiaries are filed herewith as Exhibit 99.2 and Exhibit 99.3, respectively, and are incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits 99.1Press release issued by Inphi Corporation dated December 1, 2015 . 99.2 Risk Factors. 99.3 List of Subsidiaries. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 1, 2015 INPHI CORPORATION By: /s/John Edmunds John Edmunds Chief Financial Officer and Chief Accounting Officer 3 EXHIBIT INDEX Exhibit No. Description Press release issued by Inphi Corporation dated December 1, 2015. Risk Factors. List of Subsidiaries. 4
